  Case 16-14195         Doc 41     Filed 02/05/19 Entered 02/05/19 10:35:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-14195
         CAROLYN J DAVIS-SHEFFEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/26/2016.

         2) The plan was confirmed on 07/27/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-14195       Doc 41       Filed 02/05/19 Entered 02/05/19 10:35:35                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $21,013.81
       Less amount refunded to debtor                             $6.33

NET RECEIPTS:                                                                                  $21,007.48


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,500.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $926.22
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,426.22

Attorney fees paid and disclosed by debtor:                 $500.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE MEDICAL GROUP          Unsecured          19.05           NA              NA            0.00        0.00
ALCOA BILLING CENTER            Unsecured         957.00           NA              NA            0.00        0.00
ASHRO                           Unsecured         843.18        867.79          867.79           0.00        0.00
AT & T                          Unsecured         317.00           NA              NA            0.00        0.00
BRYANT STATE BANK               Unsecured         474.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE        Secured       18,243.00     18,618.55        18,618.55      8,274.74    1,651.61
CAPITAL ONE BANK USA            Unsecured      3,015.00       3,015.65        3,015.65           0.00        0.00
CCS FIRST SAVINGS BANK          Unsecured         951.00           NA              NA            0.00        0.00
CCS FIRST SAVINGS BANK          Unsecured         888.00           NA              NA            0.00        0.00
CCS/BRYANT STATE BANK           Unsecured         474.00           NA              NA            0.00        0.00
COMCAST                         Unsecured         939.68           NA              NA            0.00        0.00
COMENITY BANK                   Unsecured           0.00        571.12          571.12           0.00        0.00
COMENITY BANK                   Unsecured            NA         787.56          787.56           0.00        0.00
COMMONWEALTH EDISON             Unsecured         126.00         87.10           87.10           0.00        0.00
COUNTRY DOOR                    Unsecured         344.67        360.54          360.54           0.00        0.00
CREDIT ONE BANK                 Unsecured      1,017.00            NA              NA            0.00        0.00
FAMILY FIRST DENTAL             Unsecured         365.00           NA              NA            0.00        0.00
FIRST SAVINGS CREDIT CARD       Unsecured         888.00           NA              NA            0.00        0.00
FSB Blaze Credit Card           Unsecured         914.00           NA              NA            0.00        0.00
GINNYS                          Unsecured         390.60        417.06          417.06           0.00        0.00
IL DEPT OF REVENUE              Priority       1,500.00       1,214.80        1,214.80           0.00        0.00
IL DEPT OF REVENUE              Unsecured            NA         108.88          108.88           0.00        0.00
INGALLS MEMORIAL HOSPITAL       Unsecured         250.00           NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         804.00        804.77          804.77           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         449.00        449.81          449.81           0.00        0.00
JENNIFER HADLEY FRANKEL         Unsecured           0.00           NA              NA            0.00        0.00
JESSICA LONDON                  Unsecured         468.52           NA              NA            0.00        0.00
LEGACY VISA                     Unsecured           0.00           NA              NA            0.00        0.00
LVNV FUNDING                    Unsecured      2,555.00       2,555.38        2,555.38           0.00        0.00
MIDNIGHT VELVET                 Unsecured         340.27        365.95          365.95           0.00        0.00
MONROE & MAIN                   Unsecured         347.98        363.91          363.91           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-14195      Doc 41       Filed 02/05/19 Entered 02/05/19 10:35:35                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
MONTGOMERY WARD                Unsecured            NA           587.49        587.49           0.00        0.00
NAVIENT SOLUTIONS INC          Unsecured     24,153.00       24,462.23     24,462.23            0.00        0.00
NEUROLOGY ASSOCIATES           Unsecured         590.00             NA            NA            0.00        0.00
NICOR GAS                      Unsecured         253.00          105.48        105.48           0.00        0.00
PREMIER BANK CARD              Unsecured         336.00             NA            NA            0.00        0.00
PREMIER BANK CARD              Unsecured         278.00             NA            NA            0.00        0.00
PRIMARY HEALTH                 Unsecured         405.00             NA            NA            0.00        0.00
RAD IMAG CONSULTS ING AVOCA    Unsecured      2,491.00              NA            NA            0.00        0.00
REPUBLIC BANK                  Unsecured          43.25             NA            NA            0.00        0.00
SEVENTH AVENUE                 Unsecured         316.55          341.66        341.66           0.00        0.00
SOUTHWEST LABORATORY PHYSICI   Unsecured         227.00             NA            NA            0.00        0.00
SWISS COLONY                   Unsecured         179.91          205.57        205.57           0.00        0.00
SYNCHRONY BANK                 Unsecured         671.90             NA            NA            0.00        0.00
TERMINEX                       Unsecured         120.00             NA            NA            0.00        0.00
TRU GREEN                      Unsecured          84.00             NA            NA            0.00        0.00
US DEPART OF HUD               Secured              NA       48,411.38     48,411.38            0.00        0.00
VERVE                          Unsecured         749.00             NA            NA            0.00        0.00
VILLAGE OF SOUTH HOLLAND       Unsecured         700.00             NA            NA            0.00        0.00
WEBBANK/FINGERHUT              Unsecured      2,555.00              NA            NA            0.00        0.00
WELLS FARGO BANK NA            Secured      143,673.87      140,834.43    147,489.34            0.00        0.00
WELLS FARGO BANK NA            Secured              NA         6,654.91      6,654.91      6,654.91         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $195,900.72                $0.00                  $0.00
      Mortgage Arrearage                               $6,654.91            $6,654.91                  $0.00
      Debt Secured by Vehicle                         $18,618.55            $8,274.74              $1,651.61
      All Other Secured                                    $0.00                $0.00                  $0.00
TOTAL SECURED:                                       $221,174.18           $14,929.65              $1,651.61

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                $0.00
       Domestic Support Ongoing                               $0.00                $0.00                $0.00
       All Other Priority                                 $1,214.80                $0.00                $0.00
TOTAL PRIORITY:                                           $1,214.80                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $36,457.95                   $0.00                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-14195         Doc 41      Filed 02/05/19 Entered 02/05/19 10:35:35                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,426.22
         Disbursements to Creditors                            $16,581.26

TOTAL DISBURSEMENTS :                                                                      $21,007.48


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
